           Case 3:19-cv-00521-RCJ-WGC Document 162 Filed 02/24/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8

 9   NEW HORIZON HOME CARE, LLC,
     GUIDING LIGHT HOSPICE, INC.,
10
                    Plaintiffs,                           Case No. 3:19-cv-00521-RCJ-WGC
11
     vs.                                                                ORDER
12
     GUIDING LIGHT HOSPICE, INC., et al.
13
                    Defendants.
14

15          This Court previously dismissed this case without prejudice with leave to amend under

16   Fed. R. Civ. P. 12. (ECF No. 123.) Plaintiff filed an amended complaint. (ECF No. 124.)

17   Defendants have filed new motions to dismiss under Rule 12, which are still pending but have not

18   filed answers or motions for summary judgment. (ECF Nos. 128, 130, 150.) Plaintiff then filed a

19   motion for voluntary dismissal under Fed. R. Civ. P. 41(a)(2), which allows for dismissal “on

20   terms that the court considers proper.” Defendants oppose this motion. A plaintiff, however, has a

21   right to dismiss a case voluntarily, where an answer or motion for summary judgment have not

22   been filed. Fed. R. Civ. P. 41(a)(1); see Swedberg v. Marotzke, 339 F.3d 1139, 1146 (9th Cir.

23   2003) (noting that a Rule 12 motion does not constitute an answer or a motion for summary

24   judgment). The Court therefore construes the motion as a notice of dismissal under Rule 41(a)(1).

                                                 1 of 2
          Case 3:19-cv-00521-RCJ-WGC Document 162 Filed 02/24/21 Page 2 of 2




 1                                         CONCLUSION

 2          IT IS HEREBY ORDERED that the case is Dismissed with Prejudice and all

 3          pending motions are denied as moot.

 4          IT IS FURTHER ORDERED that the Clerk shall close this case.

 5          IT IS SO ORDERED.

 6   Dated February 24, 2021.

 7                                                _____________________________________
                                                            ROBERT C. JONES
 8                                                       United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  2 of 2
